Citation Nr: 0310945	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for residuals of 
exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Jason Davitian, Counsel


INTRODUCTION

The veteran had active service from October 1963 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the veteran's 
claims for service connection for PTSD, hearing loss, a 
lumbosacral strain, and residuals of exposure to Agent 
Orange.

During the course of the Board's review of this claim the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that 38 C.F.R. § 19.9(a)(2), in the manner that it 
operates in tandem with 38 C.F.R. § 20.1304 (allowing the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver) is contrary 
to the requirement in 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Moreover, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which required the Board "to 
provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, --7305, -7316 (Fed. Cir. May 1. 2002).  In 
light of this recent Federal Circuit case, and because this 
appeal requires additional development as outlined below, 
this case must be remanded to the RO.


REMAND

The Board notes that additional relevant medical evidence was 
received by the Board after the RO's issuance of its 
statement of the case in April 2002.  Under these 
circumstances, this case must be remanded for the RO to 
consider the additional evidence and to issue a supplemental 
statement of the case.  Id.

It is also apparent that one or more of the veteran's claims 
files are not associated with the record.  Among the missing 
documents are the veteran's service medical records.  The 
veteran contends that he had a lumbosacral strain, hearing 
loss, and a psychiatric disorder while on active duty.  The 
RO must make an attempt to secure the missing claims file(s) 
and obtain all of the veteran's service medical records.  

Finally, while the RO sent the veteran a letter in August 
2001 notifying him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), the Board 
observes that the RO has not had the opportunity to consider 
the appellant's claim in light of the final regulations 
implementing the VCAA.  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, for the purpose of 
obtaining all of the veteran's service 
medical records.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  The RO should ask the veteran to 
identify what disabilities he claims are 
due to exposure to Agent Orange.  
Further, he should be asked to identify 
all VA and non-VA medical providers who 
have treated him for PTSD, hearing loss, 
a lumbosacral strain, and any 
disabilities that he attributes to 
exposure to Agent Orange, since service.  
Following the procedures of 38 C.F.R. § 
3.159, the RO should obtain copies of the 
related treatment records.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and the implementing regulations, is 
completed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




